843 F.2d 1390
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wintford BROOKS, Plaintiff-Appellant,v.Otis R. BOWEN, M.D., Secretary of Health and Human Services,Defendant- Appellee.
No. 87-1549.
United States Court of Appeals, Sixth Circuit.
April 1, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.
MERRITT, Circuit Judge.


1
In this social security disability case, the Administrative Law Judge found the claimant to be disabled.  The Appeals Council reversed on grounds that the evaluation and conclusion of the Secretary's own examining physician, Dr. Anthony E. Melonakos, (1) "was more extreme than the actual physical findings warranted," and (2) "the claimant's complaints [of pain] are not credible."    The only significant evidence in the record concerning the nature of claimant's disability as of the date of Dr. Melonakos' examination in 1984 and as of the date of the decision of the ALJ, August, 15, 1985, confirms the findings and conclusions of the ALJ.  Our review of the record leads us to the conclusion that there is not substantial evidence to support a contrary conclusion as of August 15, 1985.  There is no significant evidence in the record to show that the evaluation of Dr. Melonakos is incorrect or "extreme," and no evidence in support of a finding that claimant was untruthful in describing his pain at the hearing before the ALJ.  All agree that claimant suffers a severe impairment and that there are objective clinical findings of progressive, degenerative disc disease.  We do not find support in the record for the Appeals Council's conclusion that Dr. Melonakos and claimant were exaggerating the nature or degree of the disability in 1984 and 1985.


2
Accordingly, we reverse the judgment of the court below with instructions to the Secretary that claimant should be awarded benefits consistent with this decision.